Citation Nr: 0519714	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a left 
leg injury, to include periostitis and lymphaedema of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in pertinent part, denied 
service connection for periostitis, left tibia (claimed as 
left leg injury).  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in January 2001; a 
copy of the transcript of the proceeding is associated with 
the claims file.  

In April 2001, the Board remanded the matter to the RO for 
additional development.  Following completion of the 
development, in November 2002, the RO issued a supplemental 
statement of the case in which it continued the denial of the 
veteran's claim.  In September 2003, the Board issued a 
decision that denied entitlement to service connection for 
residuals of a left leg injury, to include periostitis.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2004 
Order, and following the submission of a Joint Motion for 
Remand, the Court vacated and remanded the Board's decision.  

Finally, in December 2004, the veteran, through his attorney, 
submitted additional evidence, accompanied by a waiver of 
initial RO review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

As noted in the Joint Motion for Remand, in a statement 
received in October 1999 and during a January 2001 hearing, 
the veteran indicated that a physician had informed that his 
left leg injury could be classified as a disability, and that 
this disability could be service connected.  As pointed out 
in the joint motion, VA has a regulatory duty to advise the 
veteran that a statement from a physician addressing the 
etiology of his left leg injury and chronic residuals 
resulting therefrom would be advantageous to his position, is 
needed to complete his application, and is needed to 
substantiate his claim for service connection for residuals 
of a left leg injury.  Thus, a remand is warranted to advise 
the veteran that he may submit this type of medical evidence 
in support of his claim.

Additionally, and also as reflected in joint motion, the 
record contains conflicting evidence concerning whether the 
veteran sustained the left leg injury prior to entering 
active military service.  As such, the RO has yet to consider 
the matter of whether the veteran entered service with a 
preexisting left leg condition that was permanently 
aggravated by service; or whether the veteran entered service 
in sound condition as regards the left leg injury for 
purposes of determining entitlement to service connection.  
Thus, after providing the notice required under 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 (2004), as it 
pertains to claims for service connection on a direct basis, 
to specifically include those based on the theory of the 
presumptions of soundness and aggravation of a preexisting 
condition, the RO should readjudicate the veteran's claim of 
service connection for residuals of a left leg injury, in 
light of 38 U.S.C.A. §§ 1111 and 1153.

Similarly, the Board also observes that the information of 
record presents an apparent conflict as to whether the 
veteran developed a current disability that was caused or 
aggravated by an incident in service.  In this context, 
following the August 2002 VA examination of the veteran, the 
examiner found no evidence of a current disability manifested 
by an open wound scar.  The examiner opined that any open 
laceration, with associated cellulitis and transient 
periostitis, resolved during the veteran's period of service.  
Further, the examiner opined that the veteran's presently 
existing vascular insufficiency was secondary to the aging 
process and unrelated to any trauma sustained to the left leg 
during service.

Notably, however, in December 2004, the veteran submitted 
additional VA outpatient treatment records.  These VA records 
contained an April 2004 treatment note that documented the 
veteran's reported history of recurrent left leg swelling.  
Upon physical examination, the examiner detected lymphaedema 
of the left lower extremity and significant bilateral 
varicose veins of the lower extremities.  The examiner 
explained that the veteran's history suggested a probable 
relationship between an old leg trauma and his current leg 
condition.  Another treatment note indicated that the veteran 
presented with 2+ edema, bilateral varicosities, and an 
anterior scar at the mid anterior aspect of the lower leg 
without calf tenderness. (Service connection is in effect for 
varicose veins of left lower extremity).

In hopes of resolving this apparent conflict, the Board finds 
that another VA examination is warranted in order to 
determine the current, nature, extent, and etiology of the 
claimed left leg condition.  In this respect, in accordance 
with 38 U.S.C.A. § 5103A(d), a medical examination, to 
include an opinion as to whether the veteran currently has 
periostitis and/or lymphaedema of the left lower extremity, 
which can be attributed his period of service, is needed to 
make a decision in this case.

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following development:  

1.  With respect to the issue of 
entitlement to service connection for 
residuals of a left leg injury, to 
include periostitis and lymphaedema of 
the left lower extremity, the RO should 
send the veteran and his respresentative 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information or evidence not previously of 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on the 
veteran's behalf.  The letter should also 
request that the veteran provide any 
evidence his possession the pertains to 
his claim for service connection.

2.  The RO should advise the veteran that 
he may submit medical evidence showing 
that he has developed a presently 
existing disability manifested by 
residuals of a left leg injury, including 
periostitis and lymphaedema of the left 
lower extremity; and that he may submit a 
statement from a physician addressing the 
etiology of his left leg injury and any 
chronic residuals resulting therefrom, to 
specifically include periostitis and 
lymphaedema of the left lower extremity.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
residuals of left leg injury, to include 
periostitis and lymphaedema of the left 
lower extremity.  The claims folder, to 
include a copy of this Remand, should be 
made available to and be reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  Based on a review of the records 
contained in the claims folder and the 
examination results, the examiner is 
asked to address the following questions:

(a).  Has the veteran developed 
periostitis of the left lower extremity?

(b).  Has the veteran developed 
lymphaedema of the left lower extremity?

(b).  If the examiner finds that the 
veteran has developed periostitis of the 
left lower extremity, is it at least as 
likely as not that such condition 
originated during service, or was 
otherwise caused by any incident that 
occurred during service, namely a left 
leg injury.

(c).  If the examiner finds that the 
veteran has developed lymphaedema of the 
left lower extremity, is it at least as 
likely as not that such condition 
originated during service, or was 
otherwise caused by any incident that 
occurred during service, namely a left 
leg injury.

(d).  Did the veteran sustain an injury 
to left leg prior to entering service?  
If so, state (if possible) the 
approximate date of onset of such injury.

(e).  If an injury to the veteran's left 
leg preexisted his period of active duty 
service, did this injury increase in 
disability during service?  In answering 
this question, the examiner is asked to 
specify whether there was a permanent 
worsening of the underlying pathology of 
this injury resulting in any current 
disability, namely periostitis and/or 
lymphaedema of the left lower extremity; 
and if so, was such a worsening of the 
underlying pathology due to the natural 
progression of the condition?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and sound 
medical principles.

4.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for residuals of a left leg 
injury, to include periostitis and 
lymphaedema of the left lower extremity, 
in light of all pertinent evidence and 
legal authority.

If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
Supplemental Statement of the Case, and afford them the 
appropriate time period for response before the claims file 
is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



